Citation Nr: 0613065	
Decision Date: 05/04/06    Archive Date: 05/15/06

DOCKET NO.  04-30 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for post-traumatic stress disorder (PTSD), prior 
to October 7, 2005.

2.  Entitlement to an initial disability rating in excess of 
50 percent for PTSD since October 7, 2005.

3.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS), prior to 
October 7, 2005.

4.  Entitlement to an initial disability rating in excess of 
30 percent for IBS since October 7, 2005.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on verified active duty from April 8, 1944 
to December 14, 1945, with prior unverified active duty 
service from February 24, 1943 to April 7, 1944.  He was held 
as a prisoner of war (POW) of the German government from 
September 12, 1944 to June 8, 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

During his 2005 videoconference hearing, the appellant raised 
the issues of entitlement to service connection for residuals 
of a stroke and entitlement to service connection for a 
swallowing disorder secondary to a stroke.  However, in 
correspondence from the appellant received at the Board in 
April 2006, the veteran indicated that he did not wish to 
prepare his appeal for further evaluation for stroke.  
Accordingly, these issues are REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

1.  Prior to October 7, 2005, the veteran's PTSD was not 
manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impaired judgment; or impaired abstract thinking.

2.  Since October 7, 2005, the veteran's PTSD was not 
manifested by such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.

3.  Since the veteran initiated his claim for benefits for 
IBS, this disorder has been manifested by alternating 
diarrhea and constipation with more or less constant 
abdominal distress without evidence of frequent periods of 
hospitalization or marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability evaluation for 
PTSD, but no higher, have been met for the period prior to 
October 7, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.22, 4.114, Diagnostic Code 9411 (2005).

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met for the period since 
October 7, 2005.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.22, 4.114, Diagnostic Code 9411 (2005).

3.  The criteria for a 30 percent disability evaluation for 
IBS have been met since service connection was awarded.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.22, 
4.114, Diagnostic Code 7319 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that higher disability ratings are 
warranted for his PTSD and IBS disorders.  The law provides 
that disability ratings are intended to compensate reductions 
in earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify various disabilities.  See 38 C.F.R. Part 4.  In 
considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

As this case also involves the initial evaluations assigned 
for PTSD and IBS, the severity of those disabilities is to be 
considered during the entire period from the initial 
assignment of the disability ratings to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The September 
2003 rating decision on appeal granted service connection for 
PTSD and IBS and assigned 10 percent disability evaluation 
for each.  Following the Board's May 2005 remand for further 
development, the RO increased the PTSD rating to 50 percent 
and the IBS rating to 30 percent.  Both increases were made 
effective October 7, 2005.  The Board has considered the 
requirements of Fenderson and has determined that the 
evidence of record shows that while staged ratings are 
warranted for his PTSD, the manifestations of his IBS have 
been generally consistent since service connection was 
initially awarded.  



PTSD

Evaluation prior to October 7, 2005

The veteran is presently assigned a 10 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
prior to October 7, 2005.  The next higher, 30 percent 
rating, is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

A 30 percent rating is warranted for the period prior to 
October 7, 2005.  The evidence, including VA treatment 
records and an August 2003 VA examination report, shows that, 
while the veteran generally functioned satisfactorily during 
this period, he had anxiety, nightmares, and flashbacks.  At 
the beginning of the appeal period he took Benadryl or 
Unisom, described as mild sleep aids for what was described 
as a mild sleep disturbance; however, by November 2003 he was 
taking 50 milligrams (mg.) of Zoloft daily.  He also began 
taking Trazodone for sleep and Lorazepam for anxiety in 
February 2004.  In June 2004, his Zoloft was increased to 100 
mg.  In July 2004, he reported that he experienced anxiety 
attacks once a week.  During his March 2005 hearing, he 
testified that he was having memory problems.

The Board finds that the preponderance of the evidence shows 
that a higher evaluation of 50 percent is not warranted for 
the period prior to October 7, 2005, as the veteran's PTSD 
disability did not more closely approximate the criteria for 
that rating during that time.  The criteria for a 50 percent 
rating for PTSD are:  occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Prior to October 7, 2005, the record contains no evidence of 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  While there is some 
evidence in disturbance of mood, the medical evidence, 
including a February 2004 VA treatment record, noted that his 
anxiety attacks had improved and he denied feeling depressed 
or other symptoms of depression.  It was thought that the 
medication, particularly the Zoloft, was improving his 
symptoms.  The veteran did report some social avoidance, 
although he has been married to his wife for over 50 years.  
Further, his history shows that he had a successful career 
and worked for the same company for many years prior to his 
retirement.

While the veteran testified that he is forgetful, including 
forgetting the names of people he knows well, and needs notes 
to remind him to take his medication when viewed as a whole, 
the veteran's difficulties, when considered with the other 
evidence of record, do not warrant a 50 percent rating.  The 
veteran's PTSD symptomatology does not more nearly 
approximate the criteria necessary for a 50 percent rating 
prior to October 7, 2005.  

The 2003 VA examiner assessed the veteran's Global Assessment 
of Functioning (GAF) at 60.  DSM-IV states that a GAF score 
between 51 and 60, within which the examiner placed the 
veteran, represents "[m]oderate symptoms (e.g. flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV) at 46-47.  However, the evidence, taken 
as a whole, does not reveal symptomatology or impairment in 
functioning which would warrant a higher, 50 percent, rating 
prior to October 7, 2005.

Evaluation since October 7, 2005

The veteran is presently assigned a 50 percent rating for his 
PTSD since October 7, 2005.  The next higher, 70 percent 
rating, is assigned for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A preponderance of the evidence is against the claim for a 
higher rating for PTSD since October 7, 2005.  Since that 
date, the evidence simply does not show such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or inability to establish and 
maintain effective relationships.

The 2005 VA examiner described the veteran as "well-kept" 
and without any thought impairment or difficulty 
communicating.  The veteran did not endorse difficulty with 
impaired impulse control, obsessive thinking, or ritualistic 
behavior.  The evidence also did not show that the veteran 
was unable to establish and maintain effective relationships:  
he reported during the 2005 VA examination that he got along 
"wonderfully" with his wife, and that his relationship with 
his three grown children is "better than ever".  The 
examiner assessed the veteran's Global Assessment of 
Functioning (GAF) between 55 and 60.  DSM-IV states that a 
GAF score between 51 and 60, within which the examiner placed 
the veteran, represents "[m]oderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

In short, the preponderance of the evidence reveals that the 
veteran's PTSD symptomatology does not more nearly 
approximate the criteria for a 70 percent rating since 
October 7, 2005.  

IBS

When service connection for IBS was granted in 2003, the RO 
evaluated the veteran's IBS as 10 percent disabling under 
Diagnostic Code 7319.  During this appeal, the RO increased 
the disability rating to 30 percent, effective October 7, 
2005.  Under Diagnostic Code 7319, a 30 percent rating is 
assigned where 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress is shown.  38 C.F.R. § 4.114 (2005).

Review of the record reveals that throughout the appeal 
period the veteran's symptoms typified severe irritable bowel 
syndrome, including chronic diarrhea and constipation and 
more or less constant abdominal distress.  When the veteran 
filed his initial claim in February 2003, he reported 
constant diarrhea and constipation most of the time.  An 
October 2003 VA medical evaluation reported a "continual 
problem of loose stools daily [with] intermittent 
constipation, this seems to bother him a lot; has to be sure 
where bathrooms are at all times."  A February 2004 VA 
treatment record prescribed Psyllium "for alternating bouts 
of constipation and diarrhea".  He and his wife testified in 
a 2005 hearing before the undersigned that he had frequent 
accidents and nearly constant alternating episodes of 
diarrhea and constipation.  In essence, the record does not 
reveal that prior to the October 2005 VA examination the 
veteran's IBS symptoms were any less severe than the 
alternating constipation, diarrhea and abdominal discomfort 
noted during that examination.  Based on all the evidence, 
the Board finds that the veteran's IBS has been severe in 
degree, as described in Diagnostic Code 7319, since service 
connection was initially awarded.  

For these reasons, the Board grants a higher initial rating, 
to 30 percent, for the period prior to October 7, 2005.  The 
Board notes that 30 percent is the maximum schedular 
evaluation under Diagnostic Code 7319.  The Board has 
considered the application of other Diagnostic Codes but 
finds that evaluation of the veteran's condition under any 
other Diagnostic Code would not be more beneficial to the 
veteran in the absence of such symptomatology demonstrating 
pertinent pathology or a more debilitating condition.  

There is no competent evidence of record which indicates that 
the veteran's IBS has caused marked interference with 
employment beyond that which is contemplated under the 
schedular criteria, or that there has been any necessary 
inpatient care recently.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996).

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

In an April 2003 letter, issued prior to the initial 
adjudication of the original service connection claims, VA 
notified the veteran of the basic elements of service 
connection and informed him that, if he provided information 
about the sources of evidence or information pertinent to the 
elements of the claim (including medical records, employment 
records, records from other federal agencies), VA would make 
reasonable efforts to obtain the records from the sources 
identified.  The letter also informed him that he ultimately 
is responsible for substantiating his claim even though the 
law requires VA assistance in claim substantiation and that 
he can submit relevant evidence on his own.  

With respect to the fourth element of a valid notice, the 
2003 letter did not specifically notify the veteran that he 
could submit any pertinent evidence in his possession; 
however, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  A March 2005 letter informed the 
veteran that he could submit additional evidence to the Board 
concerning his appeal.

The veteran was not provided with notice of the type of 
evidence necessary to establish an initial disability rating 
or effective date prior to the initial grant of service 
connection for PTSD and IBS and the assignment of the initial 
ratings.  Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-
1506, 2006 WL 519755 (U. S. Vet. App. Mar. 3, 2006).  
However, as to notice regarding initial disability ratings, 
during the course of the appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for increase.  Therefore, 
there is no prejudice to the veteran.

With regard to the effective dates of the staged ratings for 
PTSD, there is no prejudice to the veteran in proceeding with 
the claims.  This is so with regard to the effective date of 
the 50 percent rating because in the November 2005 rating 
decision he was advised that the effective date of increase 
was the date of evidence that showed an increase in his PTSD 
disability.  As to the effective date assigned for the 30 
percent rating granted in this case, any question as to the 
appropriate effective date is rendered moot because the 
veteran has already been assigned the earliest effective date 
permitted by law in this case, the date of claim.

With regard to the IBS claim, as the maximum schedular rating 
has been granted as of the date of claim, the earliest 
effective date permitted by law in this case, any defect in 
notice with respect to an increased initial rating or the 
effective date is moot.  Because of the denial of an 
extraschedular rating for IBS, any question as to the 
appropriate effective date to be assigned is rendered moot.  
Thus, there is no prejudice to the veteran in proceeding with 
the IBS claims in this regard.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  He was notified of what the evidence must show to 
result in higher ratings, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, supplemental statements of the case, and letters.  
He was told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran provided 
private medical evidence.  The veteran has not identified any 
additional available evidence which is pertinent to the 
claims adjudicated in this decision and has not been 
associated with the claims folder.  VA examinations with 
medical opinions were developed.  Accordingly, the Board 
finds that the duty to assist was met.


ORDER

Entitlement to an initial disability rating of 30 percent, 
but no higher, for service-connected PTSD, prior to October 
7, 2005, is granted, subject to the laws and regulations 
governing the payment of monetary benefits. 

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD, since October 7, 2005, is 
denied.

A 30 percent rating for IBS is granted, for the period prior 
to October 7, 2005, subject to regulations which govern the 
award of monetary benefits.

A rating in excess of 30 percent for IBS is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


